PER CURIAM.
We initially accepted jurisdiction to review the decision in Lisboa v. Dade County Property Appraiser, 705 So.2d 704 (Fla. 3d DCA 1998), which certified to this Court a question declared to be of great public importance. See art. V, § 3(b)(4), Fla. Const. Upon further consideration of the certified question and the decision of the Third District Court of Appeal, we conclude that the legal question in this case does not present an issue of “great public importance.” Rather, the question to be answered requires consideration of a narrow issue with very unique facts. Accordingly, jurisdiction was improvidently granted and we hereby dismiss this petition.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD and PARIENTE, JJ., concur.
OVERTON, Senior Justice, dissents with an opinion.